     Case 2:20-cv-00564-KG-GBW Document 29 Filed 09/11/20 Page 1 of 2




 1

 2                 IN THE UNITED STATES DISTRICT COURT
 3                     FOR THE DISTRICT OF NEW MEXICO
 4    R.R.                                      )
                                                ) Case No.: No. 2:20-cv-00564 KG/GBW
 5                   Petitioner,                )
                                                )
 6    v.                                        )
                                                )
 7                                              )
 8    DORA OROZCO, in her official capacity ))
      as Warden of the Otero County Processing) ORDER
 9    Center; COREY PRICE, in his official      )
      capacity as Acting El Paso Field Office )
      Director, U.S. Immigration and Customs )
10

      Enforcement; U.S. Immigration and
                                                )
11                                              )
      Customs Enforcement,                      )
12    MATTHEW ALBENCE, Deputy Direct )
      of U.S. Immigration and Customs           )
13
      Enforcement; CHAD WOLF, Acting            )
                                                )
14    Secretary of the United States Department )
      of Homeland Security; U.S. Immigration )
15    and Customs Enforcement; ALEX M.          )
      AZAR II, Secretary of the Department of )
16
      Health and Human Services; Department )
                                                )
17    of Health and Human Services; Office of
      Refugee Resettlement; WILLIAM BARR,
18
      Attorney General of the United States
19
      Respondents.
20

21
             HAVING CONSIDERED Petitioner’s Unopposed Motion for an Extension of Time to
22
     File Response to Order to Show Cause Why the Court Should Not Dismiss Petitioner’s Habeas
23
     Petition, and good cause appearing, the Petitioner’s motion is granted.
24
             IT IS FURTHER ORDERED that Petitioner file a response no later than September 24,
25
     2020.
26



                                                 1
     Case 2:20-cv-00564-KG-GBW Document 29 Filed 09/11/20 Page 2 of 2




 1          IT IS FURTHER ORDERED that Respondents may file a reply to Petitioner’s response

 2   no later than 14 days after the date of filing of Petitioner’s response.

 3

 4

 5
                                                    ________________________________
 6
                                                    UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



                                                   2
